848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Hassan Ahmed HAZIME, Defendant-Appellant.
No. 88-1039.
United States Court of Appeals, Sixth Circuit.
May 24, 1988.

Before ENGEL, Chief Judge, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
Petitioner seeks a writ of habeas corpus to remedy his alleged unconstitutional detention resulting from the judgment and commitment order entered pursuant to petitioner's plea of guilty to unlawfully obtaining naturalization in violation of 18 U.S.C. Sec. 1425(b).  In the alternative, petitioner seeks release on bond pending appeal.  Because this court lacks jurisdiction over this appeal, the petition for a writ of habeas corpus and the motion for bail pending appeal are denied.


2
On October 19, 1987, the district court entered the judgment and commitment order on petitioner's naturalization conviction.  On October 27, 1987, he filed a notice of appeal from the judgment and commitment order.  That appeal has been docketed in this court as Case No. 87-2064.  On October 28, 1987, petitioner filed a motion to reconsider the judgment and commitment order and to credit him with time served.  The district court denied the motion to reconsider on December 18, 1987.  Petitioner's appeal from that order has been docketed in this court as Case No. 88-1039.


3
The district court was without jurisdiction to rule on the motion to reconsider the judgment and commitment order because petitioner had already filed a notice of appeal from the judgment and commitment order.  Accordingly, we are deprived of jurisdiction over the appeal from the denial of the motion to reconsider.   Cf. United States v. Sanzo, 831 F.2d 671 (6th Cir.1987);  United States v. Gargano, 826 F.2d 610 (7th Cir.1987).


4
Assuming that this court had jurisdiction over this appeal, petitioner sought neither the writ nor the bond from the district court before asking this court to grant one or the other, and he has offered no reason for this court to entertain the petition for a writ of habeas corpus or the motion for bond without first presenting them to the district court.  If the district court denies petitioner's request for a petition for a writ of habeas corpus (28 U.S.C. Sec. 2241) or denies his motion for bond pending appeal, petitioner may then properly appeal to this court.


5
The petition for a writ of habeas corpus and the motion for bail pending appeal are denied and the appeal in Case No. 88-1039 is dismissed.  This dismissal will have no effect on Case No. 87-2064, the direct appeal from the judgment and commitment order.